2015-04-21 15:01 111th DISTRICT COURT                           9565235088 » 7852953 18 P. 2/3




                                   CAUSE NO. 2013-CVT-000742-D2
                                                                                              FILED IN
         MARTIN GARCIA, JR.and                            §                      4th COURT
                                                                      INTHE DISTRICT  COURTOF
                                                                                            OFAPPEALS
         RUBENGONZALEZ,                                                             SAN ANTONIO, TEXAS
                                                         §
                  Plaintiffs                             §                         9/8/2015 1:58:55 PM
                                                         §                           KEITH E. HOTTLE
         V.                                              §                                 Clerk
                                                                          Ill* JUDICIALDISTRICT
                                                         §
         ABELALVARADO CASILLASand §
         PREMTOREAGLEFORDSERVICES,INC. §
                        Defendants §                                       WEBB COUNTY, TEXAS

                                      PRE-TRIALGUIDELINEORDER

        Level One:                        Level Two:                         Level Three:

        Jury TriaVTrial Date; September 21. 2015 at 8:00 a.m,, in the 111"1 Judicial District
        CourtofLaredo,WebbCounty,Texas.
        Estimated time/duration oftrial: _4-S__ Days
        FinaI-Pre Trial Conference Date: September 3. 2015 at 9:00 a.m., in the 111"1Judicial
        District Court of Larcdo, Wcbb County, Texas. PlamtifTs and Defendants' Motions in
        Limine, Jury Questions and Instructions shall be filed by the Fiaal Prc-Trial Conference date.
        PlaiatifTs andDefendants' Esdiibits andWitnessListsfflust bepresented for inspection at the
        Final Pre'TriaI Confefcnce and the list must beprovided to opposing counsel at theFinal Pre-
        Trial. A prepared Charge of the Court, Witness Lis4 Exhibit List and Motions in Linainc
        shall be(Uednolatcir than3:00p.m.on thedateofPre-TriaI. Anything not filed timely or
        withoutleaveofcourt will not beconsideredat Trial,

        Plaintiffs' AmendedPleadingswillbedue; July23. 2015 (60daysbeforetrial)
        Defendants' AmendedPleadingswill bedue: AuMst7, 2015 {45daysbefore trial)
        DcadUnc for Plaintiff to designate testifymg experts pureuant to Rule 194 & 195: June 23. 201S.
        (90 days before trial)

        DeadlineforDefendantto designatetestifying experts pursuantto Rule 194 & 195:July 23.2015.
        (65 days before trial)

        Deadline to conduct discovery (excluding depositions and Ac supplementarion of wrirtcn
        discovery)will be Aueust21. 2015 unlessthecaseis a divorcecase. If thecaseis a divorce
        case,discoverymaybeconductedup to thedateoftrial.
        Deadline for Alternative Dispute Resolution; July 23, 2015 (,60 days before trial)
        Interpreter:    No
                                                                                             Pagel of 2
2015-04-21 15:01 111th DISTRICT COURT                        9565235088 » 7852953 18 P. 3/3




         DeadlineforRobinsonMotiontoStrikeExpertWitnessforlackoffoundationforOpinion:July
         23, 2015. Must be atleast 60days beforetrial.
         Motion forSummary Judgments needto beHledbefore:July 20,2015. Must beat least45
         decys before Pre-Trial.

               Ifthecaseisa LevelThreecase,thePartiesmayenterintoa DiscoveryControl Planin
         accordancewithRule 190.4 oftheTNcasRulesofCivilProcedure.Inaddidon.eitherPartymay
         request one or more Pre.Trial Conferences in accordance withRul^ 166 and 190.4 oftheTexas
         Rules of CivU Procedure. Therequest for thePre'TriaI Confe»fn^ust befiled no later than 90
         daysprior to Trial date.

                Signed and approved the



                                                    HoriTMonicaZ. Notason
                                                    111thJudicialDistrictCourt




        Counsel for PIShliffSubcn
        Print Name: Jaime A. Gonzdlcz. Jr.1
        Telephone No.:              J956)664.0100
        Fax No.:                          56)664. 1529




        Counsel for Defen<3ant(s) Premier Eagle Ford Services and
        Abel AIvarado Casillas
        Print Name; David L. Orteiia / Stephen D. Navarrft
        Telephone No. : __(2l0')             731. 6353
        Fax No. ; __(210)                    785-2953




                                                                                        Page2 of 2